Citation Nr: 1046329	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a back 
disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
prior to June 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to October 
1969. He also had numerous periods of active duty for training, 
including from July 11 to 23, 1976; July 16 to 30, 1977; January 
11 to February 10, 1985; and June 16 to July 2, 1994.  His 
decorations include the Combat Action Ribbon and the Purple Heart 
Medal with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

The Veteran's claim for TDIU was denied in the May 2002 decision.  
The issue was most recently before the Board in March 2010.  At 
that time, the Board remanded the claim to the agency of original 
jurisdiction (AOJ) for additional development.  The issue has 
been recertified to the Board for appellate review.

By the August 2007 decision, the RO denied the Veteran's petition 
to reopen a previously denied claim of service connection for a 
back disability (characterized as "back injury; spina bifida 
occulta").  The claim was previously denied by the Board in 
February 1979.  In October 2007, the Veteran submitted a notice 
of disagreement (NOD) with the August 2007 denial and, after the 
issuance of an October 2008 statement of the case (SOC), he 
submitted a substantive appeal later in October 2008.  Thus, the 
issue is properly before the Board.  It appears that, at the time 
of the March 2010 remand, several of the documents constituting 
the appeal of the back disability denial were associated with a 
temporary file that was not available to the Board for review.

In a March 2009 statement, the Veteran requested to be re-
examined in light of the new rating criteria for traumatic brain 
injuries (TBIs).  In this regard, effective October 23, 2008, VA 
amended the rating criteria for evaluating TBIs.  See 73 Fed. 
Reg. 54693-708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2010) for "residuals of traumatic brain 
injury (TBI)).  Veterans who have been rated by VA under the 
prior version of Diagnostic Code 8045 are permitted to request 
review of under the revised criteria irrespective of whether the 
disability has worsened since the last review or whether VA has 
received additional evidence.  See 73 Fed. Reg. at 54693.  The 
Board notes that the Veteran is service connected for a shrapnel 
fragment wound to the left side of the head.  As this issue has 
not been developed for appellate review, it is referred to the 
AOJ for appropriate action.

(By the decision below, a previously denied claim of service 
connection for a back disability is reopened.  The underlying 
claim of service connection for a back disability and the TDIU 
claim are the subject of a remand that follows the decision.)


FINDINGS OF FACT

1.  By a February 1979 decision, the Board denied the Veteran's 
claim of service connection for a back disability.

2.  Evidence received since the February 1979 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for a back disability and it raises a 
reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A February 1979 Board decision, which denied the Veteran's 
claim of service connection for a back disability, is final.  
38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1978).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for a back disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

As noted in the introduction, the Veteran's personnel records 
document that he was awarded the Combat Action Ribbon and the 
Purple Heart Medal with one Oak Leaf Cluster.  These awards are 
indicative of the Veteran's participation in combat with the 
enemy during the Vietnam War.  However, with respect to the claim 
of service connection for a back disability, the Veteran 
specifically contends that he has a back disability that is a 
result of military service during a period of active duty for 
training (ACDUTRA).  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply to this particular claim.

Active military service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The Veteran asserts he injured his back during a period of 
ACDUTRA from July 16 to 30, 1977.

By way of background, the Veteran initially filed an application 
for benefits that included a claim of service connection for a 
back injury in August 1977.  By a March 1978 rating decision, the 
RO denied the claim (characterized as "back injury; spina bifida 
occulta"). The Veteran appealed the denial and, in February 
1979, the Board denied service connection for a back disorder.  
The Board's February 1979 decision is final.  38 U.S.C. § 4004(b) 
(1976); 38 C.F.R. § 19.104 (1978).  In November 2006, the Veteran 
petitioned to reopen his claim of service connection for a back 
disability.  The August 2007 RO decision denied the petition to 
reopen the claim on account of the absence of a submission of new 
and material evidence.  The appeal of that decision is the basis 
for the issue that is now before the Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2010).  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claims now under 
consideration is the February 1979 Board decision.  For purposes 
of the new and material analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no time 
during the claim process did the AOJ reopen the claim.

The evidence of record at the time of the February 1979 Board 
decision included:  service treatment records, including records 
from the period of ACDUTRA from July 16 to 30, 1977; VA 
examination reports and VA treatment records, dated from January 
1970 to February 1978; a February 1971 letter from Dr. T.B.T.; 
and applications for benefits, statements, and hearing testimony 
from the Veteran.

When the Board denied the back disability claim on the merits in 
February 1979, it acknowledged that the Veteran injured his low 
back during ACDUTRA when he wrenched his back while working on a 
truck.  The Board also acknowledged that the Veteran received 
treatment for mechanical low back pain subsequent to the period 
of ACUDTRA.  However, the Board denied the claim primarily 
because it determined that the evidence did not show that the 
Veteran had a chronic back disability as a residual of the 
ACDUTRA injury.  The Board found that the Veteran had experienced 
an acute and transitory episode of low back pain.  The Board also 
determined that the Veteran had a developmental defect in spina 
bifida occulta and that service connection was not warranted for 
congenital or developmental defects.

Since the February 1979 Board decision, a substantial amount of 
new evidence has been added to the record.  The evidence includes 
a January 2007 discharge summary from Presbyterian Hospital in 
Plano, Texas.  Spinal stenosis is listed among the discharge 
diagnoses.  The report indicates that the Veteran had a history 
of symptomatic spinal stenosis and that surgery was performed to 
address the matter.  The procedure was L4-L5 and L5-S1 posterior 
decompression and L4-L5 facet replacement with TFAS (Total Facet 
Arthroplasty System) device.  Thus, the new evidence tends to 
support the current disability element of the service connection 
claim.

The Board finds that the evidence identified above constitutes 
new and material evidence in connection with the claim of service 
connection for a back disability.  The evidence is new because it 
was not previously before VA decision makers.  It is also 
material because it is supporting evidence of the current 
disability element of the service connection claim.  That is, the 
evidence received since the Board's February 1979 decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a back disability and it raises a 
reasonable possibility of substantiating the underlying claim.

The claim was previously denied on account of no chronic 
disability related to the in-service injury and because of the 
existence of a developmental defect.  Although the new medical 
evidence does not contain information tending to link the 
Veteran's spinal stenosis to his military service, the submission 
of this type of "nexus" evidence is not required to reopen a 
claim in circumstances similar to the Veteran's case.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the phrase "raises a reasonable possibility of establishing the 
claim" must be viewed as enabling rather than precluding 
reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 
2, 2010).  The language results in a pro-veteran standard for 
reopening-one that contemplates the likely entitlement to a 
nexus medical examination if the claim is reopened.  Here, with 
the new evidence reflecting a diagnosis of spinal stenosis that 
was heretofore not shown, the January 2007 discharge summary 
constitutes new and material evidence.

Accordingly, the claim of service connection for a back 
disability is reopened with the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105.  The Board will address the underlying claim of service 
connection in the remand section following the decision.


ORDER

The Veteran's claim of service connection for a back disability 
is reopened; to this limited extent, the appeal of this issue is 
granted.




REMAND

A remand is warranted for the claim of service connection for a 
back disability.  Given that the Board has found that the claim 
should be reopened, the AOJ must adjudicate the claim on the 
merits in the first instance.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran should be sent an updated VCAA letter notifying him 
of the information and evidence necessary to substantiate a claim 
of service connection for a back disability.  This is so in light 
of the reopening of his claim.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to the duty to assist, VA will make reasonable 
efforts to obtain relevant records from private medical care 
providers.  Such reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  Additionally, a 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from private medical care providers.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In view of the 
January 2007 discharge summary referencing spinal stenosis, the 
AOJ should make reasonable efforts to obtain medical records from 
Presbyterian Hospital.

It appears that the Veteran receives regular treatment at the VA 
Medical Center (VAMC) in Shreveport, Louisiana.  Updated 
treatment records should be obtained in light of the remand.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Veteran has not yet been provided a VA examination in 
connection with the claim of service connection for a back 
disability.  Prior to the reopening of the claim, VA was not 
required to provide an examination under the duty to assist.  
Given that the Board has determined that the claim should be 
reopened, the Veteran should be afforded a VA examination in 
connection with the claim on remand.

As noted previously, the Veteran asserts that he injured his back 
during ACDUTRA and does not otherwise contend that he did so 
during his period of active service.  Along these lines, the 
Veteran's service treatment records from his period of active 
service are negative for complaints of, treatment for, or a 
diagnosis of a back disability.

An April 1977 letter from the Louisiana Army National Guard 
ordered the Veteran to ACDUTRA for the period July 16, 1977, to 
July 70, 1977.  A Statement of Medical Examination and Duty 
Status, dated July 27, 1977, documents that the Veteran injured 
his back on July 18, 1977 in the line of duty.  The Veteran was 
performing maintenance on a truck in the field when he slipped 
off the truck and wrenched his back.  He was subsequently treated 
for trauma to the low back and for low back pain.  X-rays of the 
lumbar spine were normal except for spina bifida occulta 
involving the S-1 segment.  An entry from the primary care clinic 
included a diagnosis of myositis.  The Veteran was discharged to 
limited duty with no running, bending, or prolonged standing.

After his ACDUTRA service, the Veteran was seen at the VA 
Hospital in Shreveport with a complaint of low back pain 
secondary to a fall six months earlier.  Diagnoses included 
recurrent low back strain and mechanical low back pain.  In 
February 1978, the Veteran was also treated for low back pain 
since a fall one and a half years earlier.  The impression at 
that time was low back syndrome.

Additional evidence shows that the Veteran was seen in May 1979 
by Dr. M.A.E. for low backache.  There was questionable lumbar 
disc with sciatica.  In a November 1979 letter, Dr. W.A.F. 
commented that the Veteran had low backache and numbness in the 
lumbar spine.  The diagnosis was low back pain, probably postural 
with partial spina bifida occulta of S-1.  Dr. W.A.F. noted that 
another doctor in Orthopaedics thought that there was no 
orthopedic cause for the Veteran's low back pain.

In August 2000, an MRI was taken of the lumbar spine at the 
Shreveport VAMC.  The report noted that there was a little disc 
protrusion at L5-S1.  A January 2001 SSA disability examination 
noted a history of chronic low back pain.  In May 2002, the 
Veteran underwent a general VA examination to address multiple 
disabilities.  Although no diagnosis was made concerning the 
back, it was noted that the Veteran had some complaints 
concerning joints in the low back.

A VA x-ray was taken of the Veteran's thoracic spine in July 
2005.  The impression was mild degenerative changes and mild 
scoliosis.  In March 2006, the Veteran underwent another general 
VA examination.  Among the listed diagnoses was degenerative disc 
disease of the lumbar spine with spinal stenosis at L4-5 and L5-
S1.  At that examination, a history of an injury during "summer 
camp" in the 1980s was reported by the Veteran.  He stated that 
he fell off of a "deuce-and-a-half" and landed on his back on 
top of a toolbox.  Subsequent VA medical records show treatment 
for chronic low back pain.  A VA MRI taken in May 2006 revealed 
spondylosis of the lumbar spine.

As noted previously, a January 2007 discharge summary from 
Presbyterian Hospital shows a diagnosis of spinal stenosis and 
that the Veteran underwent a L4-L5 and L5-S1 posterior 
decompression and L4-L5 facet replacement with TFAS device.  
Lastly, in April 2007, a VA x-ray of the lumbar spine showed 
sclerotic facet degenerative changes and fusion of the lumbar 
spine.

On remand, in addition to examining the Veteran's back, the 
prospective examiner should consider the above-identified 
evidence relating to the back and provide an opinion as to 
whether the Veteran has a current back disability that is 
attributable to his active military service, including the 
documented in-service back injury during ACDUTRA.

In regards to the TDIU issue, the Board remanded the claim in 
March 2010 for a VA medical opinion.  A physician was to review 
the evidence in the claims file and provide an opinion as to 
whether the cumulative effect of the Veteran's service-connected 
disabilities prior to June 10, 2005, was of such nature as to 
result in occupational impairments which might preclude 
employment consistent with his education and occupational 
experience.  If the reviewing physician concluded that the 
Veteran's service-connected disabilities precluded the Veteran 
from securing and following substantially gainful employment 
prior to June 10, 2005, then the physician was to identify, to 
the extent possible, the time frame during which such employment 
was precluded.

In October 2010, the Veteran argued that an opinion was not 
provided as requested by the Board.  A July 2010 VA medical 
opinion report was provided pursuant to the Board's remand.  
Although the VA reviewing physician addressed the effects of each 
of the Veteran's service-connected disabilities, the physician 
did not provide an opinion as to their cumulative effect on the 
Veteran employability.  Instead, an opinion was provided for each 
disability individually.  

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.

The Board finds that the TDIU claim must be remanded again in 
order to comply with the directives of the March 2010 Board 
remand.  Because the July 2010 VA opinion did not include a 
discussion of the cumulative effect of the Veteran's service-
connected disabilities on his employability prior to June 10, 
2005, the claims file must again be forwarded to a VA physician 
for such an opinion.  Stegall, 11 Vet. App. at 271.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The letter 
should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service connection 
for a back disability.  The letter should 
also contain notice of the manner in which 
both disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since August 2007) from 
the Shreveport VAMC and associate the 
records with the claims folder.

3.  Request treatment records from 
Presbyterian Hospital in Plano, Texas.  
Obtain a release from the Veteran as 
necessary.

4.  Schedule the Veteran for a VA 
examination in connection with his claim of 
service connection for a back disability.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate tests 
and studies, including x-rays, should be 
performed and all clinical findings should 
be reported in detail.  The examiner should 
determine whether the Veteran has 
degenerative disc disease, spinal stenosis, 
and spondylosis, and provide a diagnosis of 
any other current back disability.  Based 
on a thorough review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a current back 
disability that is related to his active 
military service, particularly the injury 
that occurred during ACDUTRA in July 1977 
as described in the remand section.  The 
examiner should also indicate whether any 
such disability is more likely than not of 
post-service onset.  All opinions should be 
set forth in detail and explained in the 
context of the record.  An opinion should 
be provided for each identified back 
disability.

5.  Forward the claims file to an 
appropriate VA physician for a medical 
opinion in connection with the claim for a 
TDIU.  The reviewing physician must be 
provided with the entire claims file, 
including a copy of the remand.  The 
opinion should reflect that a review of the 
claims file was completed.  A detailed 
rationale, including pertinent findings 
from the record, should be provided for all 
opinions.  After reviewing the record, the 
reviewing VA physician should answer the 
following questions:

(a) Whether the cumulative effect of the 
Veteran's service-connected disabilities 
prior to June 10, 2005, was of such nature 
as to result in occupational impairments 
which might preclude employment consistent 
with his education and occupational 
experience (high school graduate and heavy 
diesel mechanic).  In providing an opinion, 
the examiner should discuss what functional 
limitations the Veteran experienced as a 
result of his service-connected 
disabilities and what impact, if any, these 
had on his occupational functioning prior 
to June 10, 2005.

(b) If the reviewing physician concludes 
that service-connected disabilities 
precluded the Veteran from securing and 
following substantially gainful employment 
prior to June 10, 2005, then the physician 
should identify, to the extent possible, 
the time frame(s) during which such 
employment was precluded.

***Please note that prior to June 10, 2005, 
the Veteran was in receipt of service 
connection for the following disabilities:  
(1) photodermatitis; (2) migraine headaches 
secondary to a left temple wound; (3) 
exercise-induced asthma; (4) type II 
diabetes mellitus with noncritical coronary 
artery disease; (5) left urethral calculus; 
(6) residual scarring of the right ear due 
to retroauricular cyst; (7) peripheral 
neuropathy of the bilateral upper 
extremities; (8) peripheral neuropathy of 
the bilateral lower extremities; (9) 
residuals of a shell fragment wound to the 
left head; (10) residual scarring of a 
laceration of the right index finger; and 
(11) residuals of otitis externa of the 
right ear.

6.  After the requested examination and 
opinion reports have been completed, the 
reports should be reviewed to ensure that 
they are in complete compliance with the 
directives of this remand.  If a report is 
deficient in any manner, it should be 
returned for corrective action.

7.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


